Exhibit 10.1

30,357,143 Shares

TRANSATLANTIC PETROLEUM LTD.

Common Shares

PLACEMENT AGENCY AGREEMENT

September 28, 2010

Madison Williams and Company LLC

Wunderlich Securities, Inc.

c/o Madison Williams and Company LLC

600 Travis Street, Suite 5800

Houston, Texas 77002

Ladies and Gentlemen:

TransAtlantic Petroleum Ltd., a Bermuda exempted company with limited liability
(the “Company”), proposes, subject to the terms and conditions stated in this
Placement Agency Agreement (this “Agreement”), to issue and sell an aggregate of
30,357,143 shares (the “Shares”) of the Company’s common shares, $0.01 par value
(the “Common Shares”). The Company hereby confirms its agreement with Madison
Williams and Company LLC (“Madison Williams”) and Wunderlich Securities, Inc.
(“Wunderlich”), as set forth below. Madison Williams and Wunderlich are referred
to herein collectively as the “Placement Agents” and each individually as a
“Placement Agent”.

1. Agreement to Act as Placement Agents; Delivery and Payment. On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to the terms and conditions set forth in this Agreement:

(a) The Company hereby engages the Placement Agents, as agents of the Company on
a non-exclusive basis, to, on a reasonable best efforts basis, solicit offers to
purchase the Shares from the Company on the terms and subject to the conditions
set forth herein and in the Prospectus (as defined below). Each Placement Agent
agrees, separately and not jointly, to use its reasonable best efforts to assist
the Company in obtaining performance by each purchaser of Shares (each, a
“Purchaser”) whose offer to purchase Shares was solicited by such Placement
Agent and accepted by the Company, but neither Placement Agent shall, except as
otherwise provided in this Agreement, have any liability to the Company in the
event any such purchase is not consummated for any reason. Under no
circumstances will either Placement Agent or any of its affiliates be obligated
to underwrite or purchase any of the Shares for its own account or otherwise
provide any financing. Each Placement Agent shall act solely as the Company’s
agent and not as principal. Neither Placement Agent shall have any authority to
bind the Company with respect to any prospective offer to purchase Shares, and
the Company shall have the sole right to accept offers to purchase Shares and
may reject any such offer, in whole or



--------------------------------------------------------------------------------

in part. Each Placement Agent has the right, after discussion with the Company,
to reject any offer to purchase Shares received by it, in whole or in part, and
any such rejection shall not be deemed a breach of this Agreement.

(b) As compensation for services rendered by the Placement Agents hereunder, on
the Closing Date (as defined below), the Company shall pay or cause to be paid
to the Placement Agents by wire transfer of immediately available funds to
accounts designated by the Placement Agents, an aggregate amount equal to 5.0%
of the gross proceeds received by the Company from the sale of the Shares if
consummated prior to the expiration or termination of this Agreement other than
gross proceeds of the sale of Shares attributable to N. Malone Mitchell, 3rd or
his designated affiliates (the “Agency Fee”); 0.5% of the Agency Fee will be
designated as the “Discretionary Agency Fee” and recipients of the Discretionary
Agency Fee will be determined at the sole discretion of the Company; 4.5% of the
Agency Fee will be designated as the “Non-Discretionary Agency Fee”. 55% of the
Non-Discretionary Agency Fee shall be paid to Madison Williams, and 25% of the
Non-Discretionary Agency Fee shall be paid to Wunderlich. The remaining 20% of
the Non-Discretionary Agency Fee shall be payable by the Company to other
parties as to be determined at the sole discretion of the Company. The Placement
Agents agree that the foregoing compensation, together with any expense
reimbursement payable hereunder, constitutes all of the compensation that the
Placement Agents shall be entitled to receive in connection with the Offering
contemplated hereby.

(c) The Shares are being sold to the Purchasers at the price per Share (the
“Purchase Price”) set forth on the cover page of the Prospectus (as defined
below).

(d) Prior to the earlier of (i) the date on which this Agreement is terminated
and (ii) the Closing Date, the Company shall not, without the prior written
consent of Madison Williams, solicit or accept offers to purchase Common Shares
(other than pursuant to the exercise of options or warrants to purchase Common
Shares that are outstanding at the date hereof) otherwise than through the
Placement Agents in accordance herewith.

(e) No Shares shall be deemed to have been purchased and paid for, or sold by
the Company, until such Shares shall have been delivered to the Purchaser
purchasing such Shares against payment therefor by such Purchaser. If the
Company shall default in its obligations to deliver Shares to a Purchaser whose
offer it has accepted, the Company shall indemnify and hold each Placement Agent
harmless against any loss, claim, damage or liability directly or indirectly
arising from or as a result of the default by the Company in accordance with the
procedures set forth in Section 6(c) hereof.

(f) Payment of the purchase price for and delivery of the Shares shall be made
at a closing (the “Closing”) at the offices of Bracewell & Giuliani LLP, counsel
for the Placement Agents, located at 711 Louisiana Street, Houston, Texas, at
10:00 a.m., New York City time, on September 30, 2010 or at such other time and
date as the Placement Agents and the Company determine pursuant to Rule
15c6-1(a) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), (such date of payment and delivery being herein referred to as the
“Closing Date”). The sale of the Shares will be settled through the facilities
of The Depository Trust Company’s DWAC system. Concurrently with the execution
and delivery of this Agreement, the Company, Madison Williams and Citibank,
N.A., as escrow agent (the

 

2



--------------------------------------------------------------------------------

“Escrow Agent”), shall enter into an escrow agreement (the “Escrow Agreement”),
pursuant to which an escrow account (the “Escrow Account”) will be established
for the benefit of the Company and the Purchasers. Subject to the terms hereof
and of the Escrow Agreement, payment of the purchase price for the Shares shall
be made to the Company in the manner set forth below by federal funds wire
transfer, against delivery of the Shares to such persons and shall be registered
in the name or names and shall be in such denominations as Madison Williams may
request at least one business day before the Closing Date. Payment of the
purchase price for the Shares to be purchased by Purchasers shall be made by
such Purchasers directly to the Escrow Agent and the Escrow Agent shall agree to
hold such purchase price in escrow in accordance herewith. Prior to the Closing,
each such Purchaser shall deposit into the Escrow Account an amount (the
“Purchase Amount”) equal to the product of (x) the number of Shares such
Purchaser has agreed to purchase and (y) the Purchase Price. The aggregate of
all such Purchase Amounts is herein referred to as the “Escrow Funds.” Subject
to the terms and conditions hereof and the Escrow Agreement, the Escrow Agent
shall, on the Closing Date, deliver to the Company, by federal funds wire
transfer, the Escrow Funds so held by such person in escrow, reduced by an
amount equal to the sum of the aggregate Agency Fee payable to Madison Williams
(for itself and on behalf of the other Placement Agents) and each Placement
Agent’s bona fide estimate of the amount, if any, of expenses for which such
Placement Agent is entitled to reimbursement pursuant hereto. Each of the
Company and Madison Williams hereby agree to deliver to the Escrow Agent a
Closing Notice in the form attached as Exhibit E to the Escrow Agreement at
least one day prior to the Closing Date. At least one day prior to the Closing
Date, each Placement Agent shall submit to the Company its bona fide estimate of
the amount, if any, of expenses for which such Placement Agent is entitled to
reimbursement pursuant hereto. As soon as reasonably practicable after the
Closing Date, each Placement Agent shall submit to the Company its expense
reimbursement invoice and the Company or such Placement Agent, as applicable,
shall make any necessary reconciling payment(s) within thirty days of receipt of
such invoices.

2. Representations and Warranties of the Company. The Company represents and
warrants to each Placement Agent as of the date hereof, and as of the Closing
Date and agrees with each Placement Agent, as follows:

(a) Filing of Registration Statement. The Company has prepared and filed, in
conformity with the requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and the published rules and regulations thereunder (the
“Rules and Regulations”) adopted by the Securities and Exchange Commission (the
“Commission”), a registration statement, including a prospectus, on Form S-3
(File No. 333-167418), which became effective as of June 18, 2010, relating to
the Shares and the offering thereof (the “Offering”) from time to time in
accordance with Rule 415(a)(1)(x) of the Rules and Regulations, and such
amendments thereof as may have been required to the date of this Agreement. The
term “Registration Statement” as used in this Agreement means the aforementioned
registration statement, as amended at the time of such registration statement’s
effectiveness for purposes of Section 11 of the Securities Act (the “Effective
Time”), including (i) all documents filed as a part thereof or incorporated or
deemed to be incorporated by reference therein and (ii) any information in the
corresponding Base Prospectus (as defined below) or a prospectus supplement
filed with the Commission pursuant to Rule 424(b) under the Securities Act, to
the extent such information is deemed pursuant to Rule 430A (“Rule 430A”), 430B
(“Rule 430B”) or 430C (“Rule 430C”) under the Securities Act to be

 

3



--------------------------------------------------------------------------------

a part thereof at the Effective Time. If the Company has filed an abbreviated
registration statement to register additional Common Shares pursuant to Rule
462(b) under the Rules and Regulations (the “Rule 462(b) Registration
Statement”), then any reference herein to the term “Registration Statement”
shall also be deemed to include such Rule 462(b) Registration Statement. For
purposes of this Agreement, all references to the Registration Statement, the
Base Prospectus, any Preliminary Prospectus (as defined below), the Prospectus
(as defined below) or any amendment or supplement to any of the foregoing shall
be deemed to include the copy filed with the Commission pursuant to its
Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”). All
references in this Agreement to amendments or supplements to the Registration
Statement, the Base Prospectus, any Preliminary Prospectus or the Prospectus
shall be deemed to include the subsequent filing of any document under the
Exchange Act that is deemed to be incorporated by reference therein or otherwise
deemed to be a part thereof.

(b) Effectiveness of Registration Statement; Certain Defined Terms. The Company
and the transactions contemplated by this Agreement meet the requirements and
comply with the conditions for the use of Form S-3 under the Securities Act. The
Registration Statement meets, and the offering and sale of the Shares as
contemplated hereby complies with, the requirements of Rule 415 under the
Securities Act. The Company has complied, to the Commission’s satisfaction, with
all requests of the Commission for additional or supplemental information. No
stop order preventing or suspending use of the Registration Statement, any
Preliminary Prospectus or the Prospectus or the effectiveness of the
Registration Statement has been issued by the Commission, and no proceedings for
such purpose pursuant to Section 8A of the Securities Act against the Company or
related to the Offering have been instituted or are pending or, to the Company’s
knowledge, are contemplated or threatened by the Commission, and any request
received by the Company on the part of the Commission for additional information
has been complied with. As used in this Agreement:

(1) “Base Prospectus” means the prospectus included in the Registration
Statement at the Effective Time, including the documents incorporated by
reference therein.

(2) “Disclosure Package” means (i) the Statutory Prospectus, and (ii) each
Issuer Free Writing Prospectus, if any, filed or used by the Company on or
before the Time of Sale and listed on Schedule I hereto (other than a roadshow
that is an Issuer Free Writing Prospectus but is not required to be filed under
Rule 433 of the Rules and Regulations), considered together.

(3) “Issuer Free Writing Prospectus” means any “issuer free writing prospectus,”
as defined in Rule 433 of the Rules and Regulations relating to the Shares in
the form filed or required to be filed with the Commission or, if not required
to be filed, in the form retained in the Company’s records pursuant to Rule
433(g) of the Rules and Regulations.

(4) “Preliminary Prospectus” means any preliminary prospectus supplement,
subject to completion, relating to the Shares, filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act for use in
connection with the offering

 

4



--------------------------------------------------------------------------------

and sale of the Shares, together with the Base Prospectus attached to or used
with such preliminary prospectus supplement.

(5) “Prospectus” means the final prospectus supplement, relating to the Shares,
filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act on or before the second business day after the date hereof (or
such earlier time as may be required under the Securities Act), in the form
furnished by the Company to the Placement Agents, for use in connection with the
offering and sale of the Shares that discloses the public offering price and
other final terms of the Shares, together with the Base Prospectus attached to
or used with such final prospectus supplement.

(6) “Statutory Prospectus” means the Preliminary Prospectus, if any, and the
Base Prospectus, each as amended and supplemented immediately prior to the Time
of Sale, including any document incorporated by reference therein.

(7) “Time of Sale” means 8:30 a.m., New York City time, on the date of this
Agreement.

(c) Contents of Registration Statement. The Registration Statement complied when
it became effective, complies as of the date hereof and, as amended or
supplemented, complied or will comply at the Time of Sale and will comply at all
times during which a prospectus is required by the Securities Act to be
delivered (whether physically or through compliance with Rule 172 under the
Securities Act or any similar rule) in connection with any sale of Shares (the
“Prospectus Delivery Period”), in all material respects, with the requirements
of the Securities Act and the Rules and Regulations; the Registration Statement
did not, as of the Effective Time, contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein not misleading, provided, that the
Company makes no representation or warranty in this subsection (c) with respect
to statements in or omissions from the Registration Statement in reliance upon,
and in conformity with, written information furnished to the Company by a
Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agents’ Information (as defined
in Section 7 hereof).

(d) Contents of Prospectus. The Prospectus will comply, as of the date that it
is filed with the Commission, the date of its delivery to Purchasers and at all
times during the Prospectus Delivery Period, in all material respects, with the
requirements of the Securities Act; at no time during the period that begins on
the date the Prospectus is filed with the Commission and ends at the end of the
Prospectus Delivery Period will the Prospectus, as then amended or supplemented,
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, provided, that the
Company makes no representation or warranty with respect to statements in or
omissions from the Prospectus in reliance upon, and in conformity with, written
information furnished to the Company by a Placement Agent or its representatives
or agents specifically for inclusion therein, which information the parties
hereto agree is limited to the Placement Agents’ Information. The Prospectus
contains or will contain all required information under the Securities Act with
respect to the Shares and the distribution of the Shares.

 

5



--------------------------------------------------------------------------------

(e) Incorporated Documents. Each of the documents incorporated or deemed to be
incorporated by reference, as amended, in the Registration Statement, at the
time such document was filed with the Commission or at the time such document
became effective, as applicable, complied, in all material respects, with the
requirements of the Exchange Act, was filed on a timely basis with the
Commission and did not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(f) Disclosure Package. The Disclosure Package, as of the Time of Sale, did not,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that the
Company makes no representations or warranties in this subsection (f) with
respect to statements in or omissions from the Disclosure Package in reliance
upon, and in conformity with, written information furnished to the Company by a
Placement Agent or its representatives or agents specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agents’ Information.

(g) Distributed Materials; Conflict with Registration Statement. Other than the
Base Prospectus, any Preliminary Prospectus and the Prospectus, the Company has
not made, used, prepared, authorized, approved or referred to and will not make,
use, prepare, authorize, approve or refer to any “written communication” (as
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Shares other than (i) any document not
constituting a prospectus pursuant to Section 2(a)(10)(a) of the Securities Act
or Rule 134 under the Securities Act or (ii) the documents listed on Schedule I
hereto and other written communications approved in advance by the Placement
Agents.

(h) Issuer Free Writing Prospectuses. Each Issuer Free Writing Prospectus, if
any, conformed or will conform in all material respects to the requirements of
the Securities Act and the Rules and Regulations on the date of first use, and
the Company has complied or will comply with any filing requirements applicable
to such Issuer Free Writing Prospectus pursuant to the Rules and Regulations.
Each Issuer Free Writing Prospectus, if any, when considered together with the
Disclosure Package, as of its issue date and at all subsequent times through the
completion of the Prospectus Delivery Period did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, the Statutory Prospectus or
the Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified, or include an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances
prevailing at the subsequent time, not misleading; provided, that the Company
makes no representation or warranty with respect to statements in or omissions
from any Issuer Free Writing Prospectus in reliance upon, and in conformity
with, written information furnished to the Company by a Placement Agent or its
representatives or agents specifically for inclusion therein, which information
the parties hereto agree is limited to the Placement Agents’ Information.

 

6



--------------------------------------------------------------------------------

(i) Not an Ineligible Issuer. (i) At the earliest time after the filing of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2) under the Securities Act)
of the Shares and (ii) at the date hereof, the Company was not and is not an
“ineligible issuer,” as defined in Rule 405 under the Securities Act (“Rule
405”).

(j) Due Incorporation.

        (1) The Company has been duly organized and is validly existing as an
exempted company with limited liability in good standing under the laws of
Bermuda, with the requisite power and authority to own its properties and to
conduct its business as it is currently being conducted and as described in the
Registration Statement, the Prospectus and the Disclosure Package. The Company
is duly qualified to transact business and is in good standing as a foreign
corporation or other legal entity in each other jurisdiction in which its
ownership or leasing of property or the conduct of its business requires such
qualification, except where the failure to be so qualified or in good standing
or have such power or authority would not (i) have, individually or in the
aggregate, a material adverse effect upon the general affairs, business,
operations, prospects, properties, financial condition, or results of operations
of the Company and its subsidiaries, taken as a whole, or (ii) impair in any
material respect the power or ability of the Company to perform its obligations
under this Agreement or to consummate any transactions contemplated by this
Agreement, including the issuance and sale of the Shares (any such effect as
described in clauses (i) or (ii), a “Material Adverse Effect”);

        (2) Each of the subsidiaries of the Company has been duly incorporated
or formed, as the case may be, and is validly existing and in good standing
under the laws of its respective jurisdiction of organization, each with full
power and authority (corporate or otherwise) to own its properties and conduct
its business as described in the Registration Statement, the Prospectus and the
Disclosure Package, and each has been duly qualified as a foreign corporation or
limited partnership for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, except where the
failure to be so qualified or in good standing would not result in any Material
Adverse Effect.

(k) Subsidiaries. Except as otherwise described in the Registration Statement,
the Prospectus and the Disclosure Package, the Company has no material
subsidiaries and does not own any beneficial interest, directly or indirectly,
in any material corporation, partnership, joint venture or other business
entity.

(l) Due Authorization. The Company has the full right, power and authority to
enter into this Agreement and to perform and discharge its obligations
hereunder; and this Agreement has been duly authorized, executed and delivered
by the Company.

(m) The Shares. The issuance of the Shares has been duly and validly authorized
by the Company and, when issued, delivered and paid for by the Purchasers in
accordance with the terms of this Agreement, the Shares will have been duly and
validly issued

 

7



--------------------------------------------------------------------------------

and will be fully paid and nonassessable, will not be subject to any statutory
or contractual preemptive rights or other rights to subscribe for or purchase or
acquire any Common Shares which have not been waived or complied with, and will
conform in all material respects to the description thereof contained in the
Disclosure Package and the Prospectus, and such description conforms in all
material respects to the rights set forth in the instruments defining the same.

(n) Capitalization. The authorized capital stock of the Company conforms as to
legal matters to the description thereof contained in the Disclosure Package and
the Prospectus under the caption “Description of Capital Stock”. The issued and
outstanding shares of capital stock of the Company have been duly authorized and
validly issued, are fully paid and nonassessable, and have been issued in
compliance with all federal and state securities laws. None of the outstanding
Common Shares was issued in violation of any preemptive rights, rights of first
refusal or other similar rights to subscribe for or purchase or acquire any
securities of the Company or any of its subsidiaries. There are no authorized or
outstanding shares of capital stock, options, warrants, preemptive rights,
rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable for, any capital stock of the
Company or any of its subsidiaries, other than those described in or
incorporated by reference into the Prospectus and the Disclosure Package or
waived in writing on or before the date hereof. The description of the Company’s
stock option, stock bonus and other stock plans or arrangements, and the options
or other rights granted thereunder, as described in the Prospectus and the
Disclosure Package, accurately and fairly presents the information required to
be shown with respect to such plans, arrangements, options and rights. All the
outstanding shares of capital stock of each “significant subsidiary” within the
meaning of Rule 1-02(w) of Regulation S-X (such a significant subsidiary of the
Company, a “Significant Subsidiary”) have been duly authorized and validly
issued, are fully paid and nonassessable, have been issued in compliance with
all federal and state securities laws, and are owned directly by the Company or
by another wholly-owned subsidiary of the Company free and clear of any lien,
encumbrance, security interest, claim or charge, restriction upon voting or
transfer or any other claim of any third party, other than those described in,
or incorporated by reference into the Registration Statement, the Disclosure
Package and the Prospectus.

(o) No Conflict. The execution, delivery and performance by the Company of this
Agreement, and the consummation of the transactions contemplated hereby,
including the issuance and sale of the Shares by the Company, will not
(i) conflict with or result in a breach or violation of, or constitute a default
under (nor constitute any event which with or without notice, lapse of time or
both would result in any breach or violation of or constitute a default under),
give rise to any right of termination or other right or the cancellation or
acceleration of any right or obligation or loss of a benefit under, or give rise
to the creation or imposition of any lien, encumbrance, security interest, claim
or charge upon any property or assets of the Company or its subsidiaries
pursuant to any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which either the Company or its subsidiaries or any of their
properties may be bound or to which any of their property or assets is subject,
(ii) result in any violation of the provisions of the charter or bylaws (or
analogous governing instrument, as applicable) of the Company or any of its
subsidiaries, or (iii) result in any violation of any law, statute, rule,
regulation, judgment, order or decree of any court or governmental agency or
body, domestic or foreign, having jurisdiction

 

8



--------------------------------------------------------------------------------

over the Company or any of its properties or assets, except in the case of
clauses (i) or (iii) as would not result in a Material Adverse Effect.

(p) No Consents Required. No approval, authorization, consent or order of or
filing, qualification or registration with, any court or governmental agency or
body, foreign or domestic, which has not been made, obtained or taken and is not
in full force and effect, is required in connection with the Company’s
execution, delivery and performance of this Agreement, the consummation by the
Company of the transactions contemplated hereby or the issuance and sale of the
Shares other than (i) as may be required under the Securities Act, (ii) any
necessary qualification of the Shares under the securities or blue sky laws of
the various jurisdictions in which the Shares are being offered by any Placement
Agent, (iii) under the rules and regulations of the Financial Industry
Regulatory Authority, Inc. (“FINRA”) (other than any approval required with
respect to the Base Prospectus), (iv) under the rules of the New York Stock
Exchange Amex Equities (“NYSE Amex”) or the Toronto Stock Exchange, (v) any
required filing on Form 8-K under the Exchange Act, or (vi) would not have a
Material Adverse Effect.

(q) Preemptive Rights. There are no preemptive rights or other rights (other
than rights which have been waived in writing in connection with the
transactions contemplated by this Agreement or otherwise satisfied or as
described in the Prospectus) to subscribe for or to purchase any Common Shares
or shares of any other capital stock or other equity interests of the Company or
any of its subsidiaries, or any agreement or arrangement between the Company and
any of the Company’s stockholders or between any of the Company’s subsidiaries
and any of such subsidiary’s stockholders, or to the Company’s knowledge,
between or among any of the Company’s stockholders or any of its subsidiaries’
stockholders, which grant special rights with respect to any shares of the
Company’s or any of its subsidiaries’ capital stock or which in any way affect
any stockholder’s ability or right to alienate freely or vote such shares.

(r) Registration Rights. There are no contracts, agreements or understandings
between the Company or any of its subsidiaries and any person granting such
person the right (other than rights which have been waived in writing in
connection with the transactions contemplated by this Agreement or otherwise
satisfied) to require the Company or any of its subsidiaries to register any
securities with the Commission in connection with this Offering.

(s) Independent Accountants.

(i) KPMG LLP, whose reports on the consolidated financial statements of the
Company are incorporated by reference in the Registration Statement, the
Prospectus and the Disclosure Package, is, to the Company’s knowledge, (A) an
independent public accounting firm within the meaning of the Securities Act,
(B) a registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”)), and (C) not in violation
of the auditor independence requirements of the Sarbanes-Oxley Act. Except as
disclosed in the Registration Statement and as pre-approved in accordance with
the requirements set forth in Section 10A of the Exchange Act, KPMG LLP has not
been engaged by the Company to perform any “prohibited activities” (as defined
in Section 10A of the Exchange Act).

 

9



--------------------------------------------------------------------------------

(ii) Deloitte Touche Tohmatsu, whose reports on the consolidated financial
statements of Incremental Petroleum Limited are incorporated by reference in the
Registration Statement, the Prospectus and the Disclosure Package, is, to the
Company’s knowledge, (A) an independent public accounting firm within the
meaning of the Securities Act, (B) a registered public accounting firm (as
defined in Section 2(a)(12) of the Sarbanes-Oxley Act), and (C) not in violation
of the auditor independence requirements of the Sarbanes-Oxley Act.

(t) Financial Statements. The consolidated financial statements of the Company,
together with the related schedules and notes thereto, set forth or incorporated
by reference in the Registration Statement, the Prospectus and the Disclosure
Package comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable, and present fairly in all
material respects (i) the financial condition of the Company and its
consolidated subsidiaries as of the dates indicated and (ii) the consolidated
results of operations, stockholders’ equity and changes in cash flows of the
Company and its consolidated subsidiaries for the periods therein specified; and
such financial statements and related schedules and notes thereto have been
prepared in conformity with United States generally accepted accounting
principles, consistently applied throughout the periods involved (except as
otherwise stated therein and subject, in the case of unaudited financial
statements, to the absence of footnotes and normal year-end adjustments). The
consolidated financial statements of Incremental Petroleum Limited, together
with the related schedules and notes thereto, set forth or incorporated by
reference in the Registration Statement, the Prospectus and the Disclosure
Package comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable, and present fairly in all
material respects (i) the financial condition of Incremental Petroleum Limited
and its consolidated subsidiaries as of the dates indicated and (ii) the
consolidated results of operations and changes in cash flows of Incremental
Petroleum Limited and its consolidated subsidiaries for the periods therein
specified; and such financial statements and related schedules and notes thereto
have been prepared in conformity with International Financial Reporting
Standards, consistently applied throughout the periods involved (except as
otherwise stated therein and subject, in the case of unaudited financial
statements, to the absence of footnotes and normal year-end adjustments). The
pro forma financial statements included in the Registration Statement, the
Prospectus and the Disclosure Package reflect, subject to the limitations set
forth therein as to such pro forma financial information, the pro forma results
of operations of the Company and its consolidated subsidiaries purported to be
shown thereby for the periods indicated and conform to the requirements of
Regulation S-X of the Rules and Regulations, and the Company believes (i) that
the assumptions underlying the pro forma adjustments are reasonable, (ii) that
such adjustments have been properly applied to the historical amounts in the
compilation of such pro forma statements and notes thereto, and (iii) that such
statements and notes thereto present fairly, with respect to the Company and its
consolidated subsidiaries, the pro forma financial position and results of
operations and the other information purported to be shown therein at the
respective dates or for the respective periods therein specified. There are no
other financial statements (historical or pro forma) that are required to be
included or incorporated by reference in the Registration Statement, the
Prospectus or the Disclosure Package; and the Company does not have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations), not disclosed in the Registration Statement, the Disclosure
Package and the Prospectus; and all disclosures contained in the Registration
Statement, the Disclosure Package

 

10



--------------------------------------------------------------------------------

and the Prospectus regarding “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the Commission) comply with Regulation G
of the Exchange Act and Item 10(e) of Regulation S-K under the Securities Act,
to the extent applicable, and present fairly the information shown therein and
the Company’s basis for using such measures.

(u) Absence of Material Changes. Subsequent to the respective dates as of which
information is given in the Registration Statement, the Prospectus and the
Disclosure Package, and except as may be otherwise stated or incorporated by
reference in the Registration Statement, the Prospectus and the Disclosure
Package, there has not been (i) any Material Adverse Effect, (ii) any
transaction which is material to the Company or any of its subsidiaries taken as
a whole, (iii) any obligation, direct or contingent (including any off-balance
sheet obligations), incurred by the Company or any of its subsidiaries, which is
material to the Company or any of its subsidiaries taken as a whole, (iv) any
dividend or distribution of any kind declared, paid or made on the capital stock
of the Company, (v) any change in the capital stock (other than a change in the
number of outstanding Common Shares due to the issuance of shares upon the
exercise of outstanding options or warrants or the conversion of convertible
indebtedness), or material change in the short-term debt or long-term debt of
the Company or any of its subsidiaries taken as a whole (other than upon
conversion of convertible indebtedness) or any issuance of options, warrants,
convertible securities or other rights to purchase the capital stock (other than
grants of stock options under the Company’s stock option plans existing on the
date hereof) of the Company or any of its subsidiaries.

(v) Legal Proceedings. Except as disclosed in the Company’s filings with the
Commission, there are no legal or governmental actions, suits, claims or
proceedings pending or, to the Company’s knowledge, threatened or contemplated
to which the Company or any of its subsidiaries is or would be a party or of
which any of their respective properties is or would be subject at law or in
equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority or agency, or before or by any
self-regulatory organization or other non-governmental regulatory authority
which are required to be described in the Registration Statement, the Disclosure
Package or the Prospectus or a document incorporated by reference therein and
are not so described therein, or which, singularly or in the aggregate, if
resolved adversely to the Company or such subsidiary, would reasonably be likely
to result in a Material Adverse Effect. To the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by other third parties.

(w) No Violation. Neither the Company nor any of its subsidiaries is in breach
or violation of or in default (nor has any event occurred which with notice,
lapse of time or both would result in any breach or violation of, or constitute
a default) (i) under the provisions of its charter or bylaws (or analogous
governing instrument, as applicable) or (ii) in the performance or observance of
any term, covenant, obligation, agreement or condition contained in any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
evidence of indebtedness, or any license, lease, contract or other agreement or
instrument to which the Company or such subsidiary is a party or by which any of
its properties may be bound or affected, or (iii) in the performance or
observance of any statute, law, rule, regulation, ordinance, judgment, order or
decree of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or such
subsidiary or any of its properties,

 

11



--------------------------------------------------------------------------------

as applicable, except, with respect to clauses (ii) and (iii) above, to the
extent any such contravention has been waived or would not result in a Material
Adverse Effect.

(x) Permits. The Company and each of its subsidiaries have made all filings,
applications and submissions required by, and own or possess all approvals,
licenses, certificates, certifications, clearances, consents, exemptions, marks,
notifications, orders, permits and other authorizations issued by, the
appropriate federal, state or foreign regulatory authorities necessary to
conduct its business as described in the Disclosure Package (collectively,
“Permits”), and is in compliance in all material respects with the terms and
conditions of all such Permits. All such Permits are valid and in full force and
effect. Neither the Company nor any of its subsidiaries has received any notice
of any proceedings relating to revocation or modification of, any such Permit,
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect. Except as may
be required under the Securities Act and state and foreign blue sky laws and the
rules and regulations of FINRA, no other Permits are required for the Company or
any of its subsidiaries to enter into, deliver and perform this Agreement and to
issue and sell the Shares to be issued and sold by the Company hereunder.

(y) Not an Investment Company. The Company is not or, after giving effect to the
offering and sale of the Shares and the application of the proceeds thereof as
described in the Disclosure Package and the Prospectus, will not be (i) required
to register as an “investment company” as defined in the Investment Company Act
of 1940, as amended (the “Investment Company Act”), and the rules and
regulations of the Commission thereunder or (ii) a “business development
company” (as defined in Section 2(a)(48) of the Investment Company Act).

(z) No Price Stabilization. Neither the Company nor any of its subsidiaries, or
any of their respective officers, directors, affiliates or controlling persons
has taken or will take, directly or indirectly, any action designed to or that
would be reasonably expected to cause or result in, or which has constituted or
which would reasonably be expected to constitute the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.

(aa) Good Title to Property. The Company and each of its subsidiaries has good
and defensible title to all property (whether real or personal) described in the
Registration Statement, the Disclosure Package and the Prospectus as being owned
by it, in each case free and clear of all liens, claims, security interests,
other encumbrances or defects (collectively, “Liens”), except (i) such as are
described in the Registration Statement, the Disclosure Package and the
Prospectus and (ii) those that would not, individually or in the aggregate
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company or any
of its subsidiaries. All of the property described in the Registration
Statement, Disclosure Package and the Prospectus as being held under lease by
the Company or any of its subsidiaries is held thereby under valid, subsisting
and enforceable leases, without any liens, restrictions, encumbrances or claims,
except those that, individually or in the aggregate, are not material and do not
materially interfere with the use made and proposed to be made of such property
by the Company or such subsidiary.

 

12



--------------------------------------------------------------------------------

(bb) Intellectual Property Rights. The Company and each of its subsidiaries owns
or possesses the right to use all patents, trademarks, trademark registrations,
service marks, service mark registrations, trade names, copyrights, licenses,
inventions, software, databases, know-how, Internet domain names, trade secrets
and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures, and other intellectual property
(collectively, “Intellectual Property”) necessary to carry on its businesses as
currently conducted, and as proposed to be conducted as described in the
Disclosure Package and the Prospectus, and the Company is not aware of any claim
to the contrary or any challenge by any other person to the rights of the
Company or any of its subsidiaries with respect to the foregoing except for
those that would not reasonably be expected to have a Material Adverse Effect.
The Company’s and each of its subsidiaries’ business as now conducted and as
proposed to be conducted, to the knowledge of the Company, does not and will not
infringe or conflict with any patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses or other Intellectual Property or franchise
right of any person. Neither the Company nor any of its subsidiaries has
received notice of any claim against the Company or any of its subsidiaries
alleging the infringement by the Company or any of its subsidiaries of any
patent, trademark, service mark, trade name, copyright, trade secret, license in
or other intellectual property right or franchise right of any person.

(cc) No Labor Disputes. No labor problem or dispute with the employees of the
Company or any of the Company’s subsidiaries exists, or, to the Company’s
knowledge, is threatened or imminent, which would reasonably be expected to
result in a Material Adverse Effect. The Company is not aware that any key
employee or significant group of employees of the Company or any of the
Company’s subsidiaries plans to terminate employment with the Company or any of
the Company’s subsidiaries. Neither the Company nor any of its subsidiaries has
engaged in any unfair labor practice; except for matters which would not,
individually or in the aggregate, result in a Material Adverse Effect, (i) there
is (A) no unfair labor practice complaint pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements is pending or to the
Company’s knowledge, threatened, (B) no strike, labor dispute, slowdown or
stoppage pending or, to the Company’s knowledge, threatened against the Company
or any of its subsidiaries and (C) no union representation dispute currently
existing concerning the employees of the Company or any of its subsidiaries and
(ii) to the Company’s knowledge, (A) no union organizing activities are
currently taking place concerning the employees of the Company or any of its
subsidiaries and (B) there has been no violation of any federal, state, local or
foreign law relating to discrimination in the hiring, promotion or pay of
employees, any applicable wage or hour laws or any provision of the Employee
Retirement Income Security Act of 1974 (“ERISA”) or the rules and regulations
promulgated thereunder concerning the employees of the Company or any of its
subsidiaries.

(dd) Taxes. Except as disclosed in its filings with the Commission, the Company
and each of its subsidiaries (i) has timely filed all necessary federal, state,
local and foreign income and franchise tax returns (or timely filed applicable
extensions therefor) that have been required to be filed and (ii) is not in
default in the payment of any taxes which were payable pursuant to such returns
or any assessments with respect thereto, other than any which the Company or any
of its subsidiaries is contesting in good faith and for which adequate reserves

 

13



--------------------------------------------------------------------------------

have been provided and reflected in the Company’s financial statements included
in the Registration Statement, the Disclosure Package and the Prospectus. Except
as disclosed in the Registration Statement, neither the Company nor any of its
subsidiaries has any tax deficiency that has been or, to the knowledge of the
Company, is reasonably likely to be asserted or threatened against it that would
result in a Material Adverse Effect. Neither the Company nor any of its
subsidiaries has engaged in any transaction which is a corporate tax shelter or
which could be characterized as such by the Internal Revenue Service or any
other taxing authority.

(ee) ERISA. The Company and each of its subsidiaries is in compliance in all
material respects with all presently applicable provisions of ERISA; no
“reportable event” (as defined in ERISA) has occurred with respect to any
“pension plan” (as defined in ERISA) for which the Company or any of its
subsidiaries would have any liability; neither the Company nor any of its
subsidiaries has incurred and does not expect to incur liability under (i) Title
IV of ERISA with respect to termination of, or withdrawal from, any “pension
plan” or (ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as
amended, including the regulations and published interpretations thereunder (the
“Code”); and each “pension plan” for which the Company or any of its
subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.

(ff) Compliance with Environmental Laws. The Company and each of its
subsidiaries (i) is in compliance with any and all applicable foreign, federal,
state and local laws, orders, rules, regulations, directives, decrees and
judgments relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of human health and safety or the
environment which are applicable to their businesses (“Environmental Laws”);
(ii) has received and is in compliance with all permits, licenses or other
approvals required of it under applicable Environmental Laws to conduct its
business; and (iii) is in compliance with all terms and conditions of any such
permit, license or approval, except where such noncompliance with Environmental
Laws, failure to receive required permits, licenses or other approvals or
failure to comply with the terms and conditions of such permits, licenses or
approvals would not, individually or in the aggregate, result in a Material
Adverse Effect. There are no costs or liabilities associated with Environmental
Laws (including, without limitation, any capital or operating expenditures
required for clean-up, closure of properties or compliance with Environmental
Laws or any permit, license or approval, any related constraints on operating
activities and any potential liabilities to third parties) which would,
individually or in the aggregate, result in a Material Adverse Effect.

(gg) Insurance. The Company and each of its subsidiaries maintains or is covered
by insurance provided by recognized, financially sound and reputable
institutions with insurance policies in such amounts and covering such risks as
is adequate for the conduct of its business and the value of its properties and
as is customary for companies engaged in similar businesses in similar
industries. All such insurance is fully in force on the date hereof and will be
fully in force as of the Closing Date. The Company has no reason to believe that
it and its subsidiaries will not be able to renew their existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect. Neither the Company nor any of its
subsidiaries has been denied any material insurance policy or coverage

 

14



--------------------------------------------------------------------------------

for which it has applied. Neither the Company nor any of its subsidiaries
insures risk of loss through any captive insurance, risk retention group,
reciprocal group or by means of any fund or pool of assets specifically set
aside for contingent liabilities other than as described in the Disclosure
Package.

(hh) Accounting Controls. Except as disclosed in the Registration Statement, the
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

(ii) Disclosure Controls. The Company has established, maintains and evaluates
“disclosure controls and procedures” (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act), which (i) are designed to ensure that
material information relating to the Company and its subsidiaries is made known
to the Company’s principal executive officer and its principal financial officer
by others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared, (ii) have
been evaluated for effectiveness as of the end of the last fiscal period covered
by the Registration Statement; and (iii) except as disclosed in the Registration
Statement, such disclosure controls and procedures are effective to perform the
functions for which they were established. Except as disclosed in the
Registration Statement, the Disclosure Package and the Prospectus, there are no
material weaknesses in the design or operation of internal controls which could
adversely affect the Company’s ability to record, process, summarize, or report
financial data to management and the Board of Directors of the Company. The
Company is not aware of any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal
controls; and since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
except any corrective actions with regard to significant deficiencies and
material weaknesses. A member of the Audit Committee of the Board of Directors
of the Company (the “Audit Committee”) has confirmed to the Chief Executive
Officer, Chief Financial Officer or General Counsel of the Company that, except
as set forth in the Disclosure Package, the Audit Committee is not reviewing or
investigating, and neither the Company’s independent auditors nor its internal
auditors have recommended that the Audit Committee review or investigate,
(i) adding to, deleting, changing the application of or changing the Company’s
disclosure with respect to, any of the Company’s material accounting policies,
(ii) any matter which could result in a restatement of the Company’s financial
statements for any annual or interim period during the current or prior three
fiscal years, or (iii) a significant deficiency, material weakness, change in
internal control over financial reporting or fraud involving management or other
employees who have a significant role in the internal control over financial
reporting.

(jj) Minute Books. The minute books of the Company and each of its subsidiaries
that would be a Significant Subsidiary have been made available upon request to
the

 

15



--------------------------------------------------------------------------------

Placement Agents and counsel for the Placement Agents, and such books
(i) contain a complete summary in all material respects of all meetings and
actions of the board of directors (including each board committee) and
shareholders of the Company (or analogous governing bodies and interest holders,
as applicable), and each of its Significant Subsidiaries since the time of its
incorporation or organization through the date of the latest meeting and action,
and (ii) accurately in all material respects reflect all transactions referred
to in such minutes.

(kk) Contracts; Off-Balance Sheet Interests. There is no document, contract,
permit or instrument, or off-balance sheet transaction (including without
limitation, any “variable interests” in “variable interest entities,” as such
terms are defined in Financial Accounting Standards Board Interpretation No. 46)
of a character required by the Securities Act or the Rules and Regulations to be
described in the Registration Statement or the Disclosure Package or to be filed
as an exhibit to the Registration Statement or document incorporated by
reference therein, which is not described or filed as required. Each description
of a document, contract, permit or instrument in the Registration Statement or
the Disclosure Package accurately reflects in all material respects the terms of
the underlying document, contract, permit or instrument. The documents,
contracts, permits and instruments described in the immediately preceding
sentence to which the Company is a party have been duly authorized, executed and
delivered by the Company, constitute valid and binding agreements of the
Company, are enforceable against and by the Company in accordance with the terms
thereof (except as rights to indemnity thereunder may be limited by federal or
state securities laws and except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
rights of creditors generally and subject to general principles of equity) and
are in full force and effect on the date hereof. No default exists, and no event
has occurred which with notice or lapse of time or both would constitute a
default, in the due performance and observance of any term, covenant or
condition, by the Company or a subsidiary, if a subsidiary is a party thereto,
of any agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or its properties or business or a subsidiary
or the subsidiary’s properties or business may be bound or affected which
default or event, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect.

(ll) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company on the one hand and the directors, officers,
stockholders, customers or suppliers of the Company or any of their affiliates
on the other hand, which is required to be described in the Registration
Statement, the Disclosure Package or the Prospectus or a document incorporated
by reference therein and which has not been so described.

(mm) Brokers Fees. Except as disclosed in the Disclosure Package, there are no
contracts, agreements or understandings between the Company and any person
(other than this Agreement) that would give rise to a claim against the Company
or the Placement Agents for a brokerage commission, finder’s fee or other like
payment in connection with the offering and sale of the Shares.

(nn) Forward-Looking Statements. No forward-looking statements (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in either the Disclosure Package or the Prospectus have been made
or reaffirmed without a reasonable basis therefor or have been disclosed other
than in good faith.

 

16



--------------------------------------------------------------------------------

(oo) Sarbanes-Oxley Act. The Company, and to its knowledge, each of the
Company’s directors or officers, in their capacities as such, is in compliance
in all material respects with all applicable effective provisions of the
Sarbanes-Oxley Act and any related rules and regulations promulgated by the
Commission. Each of the principal executive officer and the principal financial
officer of the Company (and each former principal executive officer of the
Company and each former principal financial officer of the Company as
applicable) has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by him or her with the Commission. For
purposes of the preceding sentence, “principal executive officer” and “principal
financial officer” shall have the meanings given to such terms in the
Sarbanes-Oxley Act.

(pp) Foreign Corrupt Practices. Neither the Company nor, to the Company’s
knowledge, any other person acting on behalf of the Company, including without
limitation any director, officer, agent or employee of the Company or any of its
subsidiaries has, directly or indirectly, while acting on behalf of the Company
or any of its subsidiaries (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity or failed to disclose fully any contribution in violation of
law, (ii) made any payment to any federal or state governmental officer or
official, or other person charged with similar public or quasi-public duties,
other than payments required or permitted by the laws of the United States or
any jurisdiction thereof, (iii) violated or is in violation of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended or (iv) made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.

(qq) Affiliate Transactions. There are no transactions, arrangements or other
relationships between and/or among the Company, any of its affiliates (as such
term is defined in Rule 405) and any unconsolidated entity, including, but not
limited to, any structured finance, special purpose or limited purpose entity
that could reasonably be expected to materially affect the Company’s liquidity
or the availability of or requirements for its capital resources required to be
described in the Disclosure Package and the Prospectus or a document
incorporated by reference therein which have not been described as required. The
Company does not, directly or indirectly, including through any subsidiary, have
any outstanding personal loans or other credit extended to or for any of its
directors or executive officers.

(rr) Statistical or Market-Related Data. Any statistical, industry-related or
market-related data included or incorporated by reference in the Registration
Statement, the Prospectus or the Disclosure Package, are based on or derived
from sources that the Company reasonably and in good faith believes to be
reliable and accurate, and such data agree with the sources from which they are
derived.

(ss) Money Laundering Laws. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance in all material respects
with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the USA
PATRIOT Act, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any

 

17



--------------------------------------------------------------------------------

court or governmental agency, authority or body or any arbitrator involving the
Company with respect to the Money Laundering Laws is pending, or to the
knowledge of the Company, threatened against the Company or any of its
subsidiaries.

(tt) OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any affiliate,
joint venture partner or other person or entity, which, to the Company’s
knowledge, will use such proceeds for the purpose of financing the activities of
any person currently subject to any U.S. sanctions administered by OFAC.

(uu) Margin Securities. The Company does not own any “margin securities” as that
term is defined in Regulation U of the Board of Governors of the Federal Reserve
System (the “Federal Reserve Board”), and none of the proceeds of the sale of
the Shares will be used, directly or indirectly, for the purpose of purchasing
or carrying any margin security, for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might cause any of the Shares to be
considered a “purpose credit” within the meanings of Regulation T, U or X of the
Federal Reserve Board.

(vv) Rated Securities. At the Time of Sale there were, and as of the Closing
Date there will be, no securities of or guarantees by the Company that are rated
by a “nationally recognized statistical rating organization,” as that term is
defined in Rule 436(g)(2) promulgated under the Act.

(ww) FINRA Affiliations. There are no affiliations or associations between
(i) any member of FINRA and (ii) the Company or any of the Company’s officers,
directors or 5% or greater securityholders or any beneficial owner of the
Company’s unregistered equity securities that were acquired at any time on or
after the one hundred eightieth (180th) day immediately preceding the date the
Registration Statement was initially filed with the Commission, except as set
forth in the Registration Statement, the Disclosure Package and the Prospectus.

(xx) Exchange Act Requirements. The Company has filed in a timely manner all
reports required to be filed pursuant to Sections 13(a), 13(e), 14 and 15(d) of
the Exchange Act during the preceding 12 months (except to the extent that
Section 15(d) requires reports to be filed pursuant to Sections 13(d) and 13(g)
of the Exchange Act, which shall be governed by the next clause of this
sentence); and the Company has filed in a timely manner all reports required to
be filed pursuant to Sections 13(d) and 13(g) of the Exchange Act, except where
the failure to timely file could not reasonably be expected individually or in
the aggregate to have a Material Adverse Effect.

(yy) Trading Market. No approval of the shareholders of the Company under the
rules and regulations of any trading market is required for the Company to issue
and deliver to the Purchasers the Shares. The Common Shares are registered
pursuant to Section 12(b) or

 

18



--------------------------------------------------------------------------------

12(g) of the Exchange Act and are listed on the NYSE Amex, and the Company has
taken no action designed to, or reasonably likely to have the effect of,
terminating the registration of the Common Shares under the Exchange Act or
delisting the Common Shares from the NYSE Amex, nor has the Company received any
notification that the Commission or the NYSE Amex is contemplating terminating
such registration or listing. The Company has complied in all material respects
with the applicable requirements of the NYSE Amex for maintenance of inclusion
of the Common Shares thereon. The Company has filed a notification of the
listing of the Shares on the NYSE Amex.

(zz) Reserve Reports. The information underlying the estimates of the reserves
of the Company and its subsidiaries, which was supplied by the Company to
DeGolyer and MacNaughton (“DeGolyer”), independent petroleum engineers, for
purposes of preparing the reserve reports incorporated by reference into the
Registration Statement (the “Reserve Reports”), including, without limitation,
production volumes, sales prices for production, contractual pricing provisions
under oil or gas sales or marketing contracts under hedging arrangements, costs
of operations and development, and working interest and net revenue interest
information relating to the Company’s ownership interests in properties, was
true and correct in all material respects on the dates of such Reserve Reports;
the estimates of future capital expenditures and other future exploration and
development costs supplied to DeGolyer were prepared in good faith and with a
reasonable basis; the information provided to DeGolyer by the Company for
purposes of preparing the Reserve Reports was prepared in accordance with
customary industry practices; DeGolyer was, as of the dates of the Reserve
Reports, and is, as of the date hereof, independent petroleum engineers with
respect to the Company; other than any decrease in reserves resulting from
normal production of the reserves and intervening spot market product price
fluctuations incorporated by reference into the Registration Statement, to the
knowledge of the Company, there are not any facts or circumstances that would
adversely effect the reserves in the aggregate, or the aggregate present value
of future net cash flows therefrom, as incorporated by reference into the
Registration Statement and reflected in the Reserve Reports such as to cause a
material adverse change; estimates of such reserves and the present value of the
future net cash flows therefrom as incorporated by reference into the
Registration Statement and reflected in the Reserve Reports comply in all
material respects to the applicable requirements of Regulations S-K and S-X
under the Act.

(aaa) Other Information. The Company has not provided and has not authorized any
other person to act on its behalf to provide any Purchaser or its respective
agents or counsel with any information about the Company that constitutes or
might constitute material, non-public information which is not otherwise
disclosed in the Disclosure Package.

Any certificate signed by any officer of the Company and delivered to the
Placement Agents or to counsel for the Placement Agents in connection with the
offering of the Shares shall be deemed a representation and warranty by the
Company to the Placement Agents as to the matters covered thereby.

 

19



--------------------------------------------------------------------------------

3. Covenants. The Company covenants and agrees with the Placement Agent as
follows:

(a) Reporting Obligations; Exchange Act Compliance. The Company will file:
(i) any Preliminary Prospectus and the Prospectus with the Commission within the
time periods specified by Rule 424(b) and Rules 430A, 430B or 430C under the
Securities Act, as applicable, (ii) any Issuer Free Writing Prospectus to the
extent required by Rule 433 under the Securities Act, if applicable, (iii) all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d)
of the Exchange Act subsequent to the date of the Prospectus during the
Prospectus Delivery Period, and (iv) furnish copies of each Issuer Free Writing
Prospectus, if any, (to the extent not previously delivered) to the Placement
Agents prior to 11:00 a.m. New York City time, on the second business day next
succeeding the date of this Agreement in such quantities as the Placement Agents
shall reasonably request.

(b) Continued Compliance with Securities Law. If, at any time prior to the
filing of the Prospectus pursuant to Rule 424(b), any event occurs as a result
of which the Disclosure Package as then amended or supplemented would include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, the Company will (i) promptly notify the
Placement Agents so that any use of the Disclosure Package may cease until it is
amended or supplemented and (ii) amend or supplement the Disclosure Package to
correct such statements or omission. If, during the Prospectus Delivery Period,
any event occurs as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or if it is
necessary at any time to amend the Registration Statement or supplement the
Prospectus to comply with the Securities Act, the Company will (A) promptly
notify the Placement Agents of such event and (B) promptly prepare and file with
the Commission and furnish, at its own expense, to the Placement Agents and, to
the extent applicable, the dealers and any other dealers upon request of the
Placement Agents, an amendment or supplement which will correct such statement
or omission or an amendment which will effect such compliance. Upon request, the
Company will deliver promptly to the Placement Agents such number of the
following documents as the Placement Agents shall reasonably
request: (i) conformed copies of the Registration Statement as originally filed
with the Commission (in each case excluding exhibits), (ii) any Preliminary
Prospectus, (iii) any Issuer Free Writing Prospectus, (iv) the Prospectus (the
delivery of the documents referred to in clauses (i), (ii) (iii) and (iv) of
this subsection (b) to be made not later than 10:00 a.m., New York time, on the
business day following the date of request), (v) conformed copies of any
amendment to the Registration Statement (excluding exhibits), (vi) any amendment
or supplement to the Disclosure Package or the Prospectus (the delivery of the
documents referred to in clauses (v) and (vi) of this subsection (b) to be made
not later than 10:00 a.m., New York City time, on the business day following the
date of request) and (vii) any document incorporated by reference in the
Disclosure Package or the Prospectus (excluding exhibits thereto) (the delivery
of the documents referred to in clause (vii) of this subsection (b) to be made
not later than 10:00 a.m., New York City time, on the business day following the
date of request).

 

20



--------------------------------------------------------------------------------

(c) Issuer Free Writing Prospectuses. The Company will (i) not make any offer
relating to the Shares that would constitute an Issuer Free Writing Prospectus
or that would otherwise constitute a “free writing prospectus” (as defined in
Rule 405 under the Securities Act) required to be filed by the Company with the
Commission under Rule 433 under the Securities Act unless Madison Williams
approves its use in writing prior to first use (each, a “Permitted Free Writing
Prospectus”); provided, that the prior written consent of Madison Williams shall
be deemed to have been given in respect of any electronic road show; (ii) treat
each Permitted Free Writing Prospectus prepared or approved by the Company as an
Issuer Free Writing Prospectus; (iii) comply with the requirements of Rules 164
and 433 under the Securities Act applicable to any Issuer Free Writing
Prospectus, including the requirements relating to filing timely with the
Commission, legending and record keeping; and (iv) not take any action that
would result in the Placement Agents or the Company being required to file with
the Commission pursuant to Rule 433(d) under the Securities Act a free writing
prospectus prepared by or on behalf of the Placement Agents that the Placement
Agents otherwise would not have been required to file thereunder. The Company
and the Placement Agents, as applicable, will satisfy the conditions in Rule 433
under the Securities Act to avoid a requirement to file with the Commission any
electronic road show.

(d) Conflicting Issuer Free Writing Prospectus. If at any time following the
issuance of an Issuer Free Writing Prospectus there occurred or occurs an event
or development as a result of which such Issuer Free Writing Prospectus
conflicted or would conflict with the information contained in the Registration
Statement relating to the Shares or included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances prevailing at that subsequent time, not misleading, the Company
promptly will notify the Placement Agents and will promptly amend or supplement,
at its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission. The foregoing sentence does not
apply to statements in or omissions from any Issuer Free Writing Prospectus in
reliance upon, and in conformity with, written information furnished to the
Company by a Placement Agent specifically for inclusion therein, which
information the parties hereto agree is limited to the Placement Agents’
Information.

(e) Blue Sky Laws. The Company will promptly take or cause to be taken, from
time to time, such actions as the Placement Agents may reasonably request to
qualify the Shares for offering and sale under the state securities, or blue
sky, laws of such states or other jurisdictions as the Placement Agents may
reasonably request and to maintain such qualifications in effect so long as the
Placement Agents may request for the distribution of the Shares, provided, that
in no event shall the Company be obligated to qualify as a foreign corporation
in any jurisdiction in which it is not so qualified or to file a general consent
to service of process in any jurisdiction or subject itself to taxation as doing
business in any jurisdiction. The Company will advise the Placement Agents
promptly of the suspension of the qualification or registration of (or any
exemption relating to) the Shares for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.

 

21



--------------------------------------------------------------------------------

(f) Earnings Statement. As soon as practicable, the Company will make generally
available to holders of its securities, an earnings statement of the Company
(which need not be audited) covering a period of at least 12 months beginning
after the date of this Agreement that will satisfy the provisions of
Section 11(a) of the Securities Act and the Rules and Regulations (including, at
the option of the Company, Rule 158). For the purpose of the preceding sentence,
“as soon as practicable” means the 45th day after the end of the fourth fiscal
quarter following the fiscal quarter that includes the date of this Agreement,
except that if such fourth fiscal quarter is the last quarter of the Company’s
fiscal year, “as soon as practicable” means the 90th day after the end of such
fourth fiscal quarter.

(g) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Shares in the manner set forth in the Prospectus under the heading “Use of
Proceeds.”

(h) Public Communications. Prior to 9:00 a.m. New York City time on the business
day immediately subsequent to the date hereof, the Company shall issue a press
release (the “Press Release”) reasonably acceptable to the Placement Agents
disclosing the execution of this Agreement and the transactions contemplated
hereby and thereby. Prior to the Closing Date, the Company covenants not to
issue any press release (other than the Press Release) or other communication
directly or indirectly or hold any press conference with respect to the Company,
its condition, financial or otherwise, or earnings, business affairs or business
prospects (except for routine oral marketing communications in the ordinary
course of business and consistent with the past practices of the Company and of
which the Placement Agents are notified), without the prior written consent of
Madison Williams, unless in the judgment of the Company and its counsel, and
after notification to the Placement Agents, such press release or communication
is required by law.

(i) Stabilization. The Company will not take directly or indirectly any action
designed, or that might reasonably be expected to cause or result in, or that
will constitute, stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Shares.

(j) Transfer Agent. The Company shall engage and maintain, at its expense, a
transfer agent for the Common Shares.

(k) Listing. The Company shall use its best efforts to ensure the Shares are
listed for quotation on the NYSE Amex at the Closing Date and to maintain such
listing.

(l) Investment Company Act. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Shares in such a manner as
would require the Company to register as an investment company under the
Investment Company Act.

(m) Sarbanes-Oxley Act. The Company will comply with all effective applicable
provisions of the Sarbanes Oxley Act.

(n) Periodic Reports. The Company will file with the Commission such periodic
and special reports as required by the Securities Act.

 

22



--------------------------------------------------------------------------------

(o) Lock-Up Period. That the Company will not, for a period of ninety (90) days
from the date of this Agreement, (the “Lock-Up Period”) without the prior
written consent of Madison Williams, directly or indirectly offer, sell, assign,
transfer, pledge, contract to sell, grant any option to purchase, make any short
sale or otherwise dispose of, any Common Shares or any securities convertible
into or exercisable or exchangeable for Common Shares, other than (i) the
Company’s sale of the Shares hereunder, (ii) the issuance of Common Shares,
options to acquire Common Shares or restricted stock units that provide a
contingent right to acquire Common Shares pursuant to the Company’s employee
benefit plans, qualified stock option plans or other director or employee
compensation plans as such plans are in existence on the date hereof and
described in the Prospectus, (iii) the issuance of Common Shares pursuant to the
valid vesting of restricted stock units, exercises of options, warrants or
rights outstanding on the date hereof or sold hereunder and (iv) issuance of
Common Shares as consideration for the acquisition of oil and gas properties or
businesses. The Company will cause each executive officer and director listed on
Schedule II to furnish to Madison Williams, prior to the date of this Agreement,
a letter, substantially in the form of Exhibit A hereto, pursuant to which each
such person shall agree, among other things, not to directly or indirectly
offer, sell, assign, transfer, pledge, contract to sell, or otherwise dispose
of, or announce the intention to otherwise dispose of, any Common Shares or any
securities convertible into or exercisable or exchangeable for Common Shares,
not to engage in any swap, hedge or similar agreement or arrangement that
transfers, in whole or in part, directly or indirectly, the economic risk of
ownership of Common Shares or any such securities and not to engage in any short
selling of any Common Shares or any such securities, during the Lock-Up Period,
without the prior written consent of Madison Williams (provided, however, that
the Company’s directors, officers and employees may put in place a 10(b)5-1
trading plan during the Lock-Up Period that becomes effective after the
termination of the Lock-Up Period). The Company also agrees that during the
Lock-Up Period, other than for the sale of the Shares hereunder and under the
circumstances set forth in clauses (ii) through (iv) hereof, without prior
written consent of Madison Williams, the Company will not file any registration
statement, preliminary prospectus or prospectus, or any amendment or supplement
thereto, under the Securities Act for any such transaction or which registers,
or offers for sale, Common Shares or any securities convertible into or
exercisable or exchangeable for Common Shares, except for a registration
statement on Form S-8 relating to employee benefit plans or a registration
statement for the resale of securities of the Company.

4. Costs and Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, will pay or reimburse
the Placement Agents for all actual and accountable direct and reasonable
expenses incident to the performance of this Agreement and in connection with
the transactions contemplated hereby, including the reasonable legal fees and
expenses of counsel to the Placement Agents.

5. Conditions of Placement Agents’ Obligations. The obligations of the Placement
Agents hereunder and Closing of the sale of the Shares are subject to the
following conditions and no Closing shall occur unless such conditions are
satisfied on the Closing Date:

(a) Filings with the Commission. Each Issuer Free Writing Prospectus, if any,
and the Prospectus shall have been filed with the Commission within the
applicable time period prescribed for such filing by, and in compliance with,
the Rules and Regulations and in accordance with Section 3(a) hereof.

 

23



--------------------------------------------------------------------------------

(b) No Stop Orders. Prior to the Closing: (i) no stop order suspending the
effectiveness of the Registration Statement or any part thereof, preventing or
suspending the use of the Prospectus or any Issuer Free Writing Prospectus or
any part thereof shall have been issued under the Securities Act and no
proceedings for that purpose or pursuant to Section 8A under the Securities Act
shall have been initiated or threatened by the Commission, (ii) no order
suspending the qualification or registration of the Shares under the securities
or blue sky laws of any jurisdiction shall be in effect and (iii) all requests
for additional information on the part of the Commission (to be included or
incorporated by reference in the Registration Statement, the Disclosure Package,
the Prospectus or any Issuer Free Writing Prospectus or otherwise) shall have
been complied with to the reasonable satisfaction of the Placement Agents. On or
prior to the Closing Date, the Registration Statement or any amendment thereof
or supplement thereto shall not contain an untrue statement of material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading, and neither the Disclosure Package, nor
any Issuer Free Writing Prospectus nor the Prospectus nor any amendment thereof
or supplement thereto shall contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading.

(c) Action Preventing Issuance. No action shall have been taken and no law,
statute, rule, regulation or order shall have been enacted, adopted or issued by
any governmental agency or body which would prevent the issuance or sale of the
Shares or materially and adversely affect or would reasonably be expected to
materially and adversely affect the business or operations of the Company; and
no injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued which would prevent
the issuance or sale of the Shares or materially and adversely affect or would
reasonably be expected to materially and adversely affect the business or
operations of the Company.

(d) Material Adverse Change. Subsequent to the date of the latest audited
financial statements included or incorporated by reference in the Disclosure
Package, (i) neither the Company nor any of its subsidiaries taken as a whole
has sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth in the Disclosure Package, (ii) there has not been any change
in the capital stock (other than a change in the number of outstanding Common
Shares due to the issuance of shares upon the exercise of outstanding options or
warrants or the conversion of convertible indebtedness), or material change in
the short–term debt or long–term debt of the Company (other than upon conversion
of convertible indebtedness) or any material adverse change, in or affecting the
business, assets, general affairs, management, financial position, prospects,
stockholders’ equity or results of operations of the Company, otherwise than as
set forth in the Disclosure Package, the effect of which, in any such case
described in clause (i) or (ii) of this subsection (d), is, in the reasonable
judgment of the Placement Agents, so material and adverse as to make it
impracticable or inadvisable to proceed with the sale or delivery of the Shares
on the terms and in the manner contemplated in the Disclosure Package.

(e) Representations and Warranties. Each of the representations and warranties
of the Company contained herein shall be true and correct when made and on and
as of the Closing Date, as if made on such date (except that those
representations and warranties

 

24



--------------------------------------------------------------------------------

that address matters only as of a particular date shall remain true and correct
as of such date), and all covenants and agreements herein contained to be
performed on the part of the Company and all conditions herein contained to be
fulfilled or complied with by the Company at or prior to the Closing Date shall
have been duly performed, fulfilled or complied with.

(f) Opinions of Counsel to the Company.

(1) The Placement Agents shall have received from Haynes and Boone, LLP, counsel
to the Company, such counsel’s written opinion, addressed to the Placement
Agents and dated the Closing Date, in form and substance satisfactory to the
Placement Agents and counsel for the Placement Agents.

(2) The Placement Agents shall have received from Appleby, special Bermuda
counsel to the Company, such counsel’s written opinion, addressed to the
Placement Agents and dated the Closing Date, in form and substance satisfactory
to the Placement Agents and counsel for the Placement Agents.

(g) Opinion of Counsel to the Placement Agents. The Placement Agents shall have
received from Bracewell & Giuliani LLP, counsel for the Placement Agents, such
counsel’s opinion or opinions, dated the Closing Date, with respect to such
matters as the Placement Agents may reasonably require, and the Company shall
have furnished to such counsel such documents as it requests to enable it to
pass upon such matters.

(h) Accountant’s Comfort Letter. On the date hereof, the Placement Agents shall
have received a letter dated the date hereof (the “Comfort Letter”), addressed
to the Placement Agents and in form and substance reasonably satisfactory to the
Placement Agents and counsel for the Placement Agents, from KPMG LLP,
(i) confirming that they are independent public accountants with respect to the
Company within the meaning of the Securities Act and the Rules and Regulations
and (ii) stating, as of the date hereof (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Disclosure Package, as of a date not more
than three days prior to the date hereof), the conclusions and findings of such
firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to underwriters, delivered according
to Statement of Auditing Standards No. 72 and Statement of Auditing Standard
No. 100 (or successor bulletins), in connection with registered public
offerings.

(i) Bring-Down Letter. On the Closing Date, the Placement Agents shall have
received from KPMG LLP a letter (the “Bring-Down Letter”), dated as of the
Closing Date, addressed to the Placement Agents and in form and substance
reasonably satisfactory to the Placement Agents and counsel for the Placement
Agents, (i) confirming that they are independent public accountants with respect
to the Company within the meaning of the Securities Act and the Rules and
Regulations, (ii) stating, as of the date of the Bring-Down Letter (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in the Disclosure Package
and the Prospectus, as of a date not more than three days prior to the date of
the Bring-Down Letter), the conclusions and findings of such firm with respect
to the financial information and other matters covered by

 

25



--------------------------------------------------------------------------------

the Comfort Letter and (iii) confirming in all material respects the conclusions
and findings set forth in the Comfort Letter.

(j) Officer’s Certificate. The Placement Agents shall have received on the
Closing Date a certificate, addressed to the Placement Agents and dated the
Closing Date, of the chief executive officer and the chief financial officer of
the Company to the effect that:

(i) each of the representations, warranties and agreements of the Company
contained in this Agreement were true and correct when originally made and as of
the Time of Sale and the Closing Date as if made on each such date (except that
those representations and warranties that address matters only as of a
particular date remain true and correct as of each such date); and the Company
has complied with all agreements and satisfied all the conditions on its part
required under this Agreement to be performed or satisfied at or prior to the
Closing Date;

(ii) there has not been, subsequent to the date of the most recent audited
financial statements included or incorporated by reference in the Disclosure
Package, any material adverse change in the financial position or results of
operations of the Company, or any change or development that, singularly or in
the aggregate, would involve a material adverse change or a prospective material
adverse change, in or affecting the condition (financial or otherwise), results
of operations, business, assets or prospects of the Company except as set forth
in or incorporated by reference into the Prospectus or the Disclosure Package;

(iii) no stop order suspending the effectiveness of the Registration Statement
or any part thereof or any amendment thereof or the qualification of the Shares
for offering or sale, nor suspending or preventing the use of the Disclosure
Package, the Prospectus or any Issuer Free Writing Prospectus has been issued,
and no proceedings for that purpose or pursuant to Section 8A under the
Securities Act is pending or to their knowledge, threatened by the Commission or
any state or regulatory body;

(iv) the Registration Statement and each amendment thereto, at the Time of Sale
and as of the date of this Agreement and as of the Closing Date did not include
any untrue statement of a material fact and did not omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and the Disclosure Package, as of the Time of Sale and as of the
Closing Date, any Issuer Free Writing Prospectus as of its date and as of the
Closing Date, the Prospectus and each amendment or supplement thereto, as of the
respective date thereof and as of the Closing Date, did not include any untrue
statement of a material fact and did not omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances in
which they were made, not misleading; and

(v) no event has occurred as a result of which it is necessary to amend or
supplement the Registration Statement, the Prospectus or the Disclosure Package
in order to make the statements therein not untrue or misleading in any material
respect.

(k) Lock-Up Letters. The Placement Agents shall have received the written
agreements, substantially in the form of Exhibit A hereto, of the executive
officers, directors and shareholders of the Company listed in Schedule II to
this Agreement.

 

26



--------------------------------------------------------------------------------

(l) The NYSE Amex. The Shares shall have been listed and authorized for trading
on the NYSE Amex, and satisfactory evidence of such actions shall have been
provided to the Placement Agents, which shall include verbal confirmations from
a member of the NYSE Amex staff.

(m) Engineer Letters. The Placement Agents shall have received on the Closing
Date a letter from DeGolyer, addressed to the Placement Agents and dated the
Closing Date, an independence letter, in form and substance reasonably
satisfactory to the Placement Agents.

(n) Additional Documents. Prior to the Closing Date, the Company shall have
furnished to the Placement Agents such further information, certificates or
documents as the Placement Agents shall have reasonably requested.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agents.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agents by notice to the Company at any time prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6 and Section 12 hereof shall at all times
be effective and shall survive such termination.

6. Indemnification and Contribution.

(a) Indemnification of the Placement Agents. The Company agrees to indemnify,
defend and hold harmless each Placement Agent, its affiliates, each of its
directors, officers, members, employees, representatives and agents and any
person who controls a Placement Agent within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each a “Control Person”), and
the successors and assigns of all of the foregoing persons, from and against any
losses, claims, damages, expenses or liabilities, joint or several, to which
such person may become subject, under the Securities Act, the Exchange Act, or
other federal or state statutory law or regulation, the common law or otherwise
(including in settlement of any litigation if such settlement is effected with
the written consent of the Company), insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, any Preliminary Prospectus, the
Disclosure Package, the Prospectus, or any amendment or supplement thereto, any
Issuer Free Writing Prospectus or in any materials or information provided to
Purchasers by, or with the approval of, the Company in connection with the
marketing of the offering of the Common Shares (“Marketing Materials”),
including any roadshow or investor presentations made to Purchasers by the
Company (whether in person or electronically) or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse each such person for any legal or other expenses reasonably
incurred by it in connection with investigating or defending against such loss,
claim, damage, liability, expense or action; or (ii) in whole or in part upon
any inaccuracy in the representations

 

27



--------------------------------------------------------------------------------

and warranties of the Company contained herein; or (iii) in whole or in part
upon any failure of the Company to perform its obligations hereunder or under
law; provided, however, that the Company shall not be liable in any such case to
the extent that any such loss, claim, damage, expense, liability or action
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in the Registration Statement, any
Preliminary Prospectus, the Disclosure Package, the Prospectus, or any such
amendment or supplement, any Issuer Free Writing Prospectus or in any Marketing
Materials, in reliance upon and in conformity with written information furnished
to the Company by a Placement Agent or its representatives or agents,
specifically for use in the preparation thereof, which information the parties
hereto agree is limited to the Placement Agents’ Information.

(b) Indemnification of the Company. Each Placement Agent, severally and not
jointly, agrees to indemnify, defend and hold harmless the Company, its
affiliates, each of its directors, officers, members, employees, representatives
and agents and any Company Control Person against any losses, claims, damages,
expenses or liabilities to which the Company may become subject, under the
Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, the common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
applicable Placement Agent), insofar as such losses, claims, damages, expenses
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement, any Preliminary Prospectus, the Disclosure Package,
the Prospectus, or any amendment or supplement thereto or any Issuer Free
Writing Prospectus or Marketing Materials, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, any Preliminary Prospectus, the Disclosure Package, the
Prospectus, or any such amendment or supplement thereto, or any Issuer Free
Writing Prospectus or Marketing Materials in reliance upon and in conformity
with written information furnished to the Company by such Placement Agent or its
representatives or agents, specifically for use in the preparation thereof,
which information the parties hereto agree is limited to the Placement Agents’
Information, and will reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
against any such loss, claim, damage, liability or action. Notwithstanding the
provisions of this Section 6(b), in no event shall any indemnity by either
Placement Agent under this Section 6(b) exceed the total compensation received
by such Placement Agent in accordance with Section 1(b) hereof.

(c) Notice and Procedures. If any action, suit or proceeding (each, a
“Proceeding”) is brought against a person (an “Indemnified Party”) in respect of
which indemnity may be sought against the Company or a Placement Agent (as
applicable, the “Indemnifying Party”) pursuant to subsections (a) or (b) above,
respectively, of this Section 6, such Indemnified Party shall promptly notify
such Indemnifying Party in writing of the institution of such Proceeding and
such Indemnifying Party shall assume the defense of such Proceeding, including
the employment of counsel reasonably satisfactory to such Indemnified Party (who
shall not, except with the consent of the Indemnified Party, be counsel to the
Indemnifying Party) and payment of all fees and expenses; provided, however,
that the omission to so notify such Indemnifying Party shall not relieve such
Indemnifying Party from any liability

 

28



--------------------------------------------------------------------------------

which such Indemnifying Party may have to any Indemnified Party or otherwise,
except to the extent the Indemnifying Party has been materially prejudiced by
such failure; and provided, further, that the failure to notify the Indemnifying
Party shall not relieve it from any liability that it may have to an Indemnified
Party otherwise than under subsection (a) or (b) above. The Indemnified Party or
Parties shall have the right to employ its or their own counsel in any such
case, but the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless (i) the employment of such counsel shall
have been authorized in writing by the Indemnifying Party in connection with the
defense of such Proceeding, (ii) after having received notice from the
Indemnified Party the Indemnifying Party shall not have, within a reasonable
period of time in light of the circumstances, employed counsel to defend such
Proceeding or (iii) such Indemnified Party or Parties shall have reasonably
concluded upon written advice of counsel that there may be one or more legal
defenses available to it or them which are different from, additional to or in
conflict with those available to such Indemnifying Party (in which case such
Indemnifying Party shall not have the right to direct that portion of the
defense of such Proceeding on behalf of the Indemnified Party or Parties, but
such Indemnifying Party or Parties may employ counsel and participate in the
defense thereof but the reasonable fees and expenses of such counsel shall be at
the expense of the Indemnifying Party), in any of which events such reasonable
fees and expenses shall be borne by such Indemnifying Party and paid as incurred
(it being understood, however, that such Indemnifying Party shall not be liable
for the expenses of more than one separate counsel (in addition to any local
counsel) in any one Proceeding or series of related Proceedings in the same
jurisdiction representing the Indemnified Parties who are parties to such
Proceeding). An Indemnifying Party shall not be liable for any settlement of any
Proceeding effected without its written consent but, if settled with its written
consent, such Indemnifying Party agrees to indemnify and hold harmless the
Indemnified Party or parties from and against any loss or liability by reason of
such settlement. Notwithstanding the foregoing sentence, if at any time an
Indemnified Party shall have requested an Indemnifying Party to reimburse the
Indemnified Party for fees and expenses of counsel as contemplated by the second
sentence of this Section 6(c), then the Indemnifying Party agrees that it shall
be liable for any settlement of any Proceeding effected without its written
consent if (i) such settlement is entered into more than 60 days after receipt
by such Indemnifying Party of the aforesaid request, (ii) such Indemnifying
Party shall not have fully reimbursed the Indemnified Party in accordance with
such request prior to the date of such settlement, (iii) such Indemnified Party
shall have given the Indemnifying Party at least 30 days’ prior notice of its
intention to settle and (iv) such settlement includes an unconditional release
of the Indemnifying Party from all liability on claims that are the subject
matter of such Proceeding and does not include an admission of fault or
culpability or a failure to act by or on behalf of the Indemnifying Party;
provided, however, that this sentence shall not apply if the fees and expenses
are reasonably in dispute. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement, compromise or
consent to the entry of judgment in any pending or threatened Proceeding in
respect of which any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding and does
not include an admission of fault or culpability or a failure to act by or on
behalf of such Indemnified Party.

(d) Contribution. If the indemnification provided for in this Section 6 is
unavailable to an Indemnified Party under subsections (a) or (b) of this
Section 6 or insufficient

 

29



--------------------------------------------------------------------------------

to hold an Indemnified Party harmless in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each applicable Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of the losses,
claims, damages, liabilities or expenses referred to in subsections (a) or
(b) above, (i) in such proportion as is appropriate to reflect the relative
benefits received by the Indemnifying Party or Parties on the one hand and the
Indemnified Party or Parties on the other hand from the offering of the Shares
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Indemnifying Party or Parties on the one hand and the Indemnified Party or
Parties on the other hand in connection with the statements or omissions that
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations. The relative benefits received by
the Company on the one hand and the Placement Agents on the other hand shall be
deemed to be in the same respective proportions as the total net proceeds from
the offering of the Shares (before deducting expenses) received by the Company
bear to the discounts and commissions received by the Placement Agents. The
relative fault of the Company on the one hand and the Placement Agents on the
other hand shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, on the one hand, or by the Placement Agents, on the other hand, and the
parties’ relevant intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement, omission, act or failure to act;
provided that the parties hereto agree that the written information furnished to
the Company by the Placement Agents for use in the Registration Statement,
Disclosure Package, Issuer Free Writing Prospectus, the Prospectus or Marketing
Materials, or in any amendment or supplement thereto, consists solely of the
Placement Agents’ Information.

(e) Allocation. The Company and the Placement Agents agree that it would not be
just and equitable if contribution pursuant to subsection (d) above were to be
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the first
sentence of subsection (d) above. Notwithstanding the provisions of this
Section 6(e), neither Placement Agent shall be required to contribute any amount
in excess of the total commissions received by such Placement Agent in
accordance with Section 1(b) less the amount of any damages which such Placement
Agent has otherwise paid or become liable to pay by reason of any untrue or
alleged untrue statement, omission or alleged omission, act or alleged act or
failure to act or alleged failure to act. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The remedies provided for in this Section 6 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Party at law or in equity.

(f) Representations and Agreements to Survive Delivery. The obligations of the
Company under this Section 6 shall be in addition to any liability which the
Company may otherwise have. The indemnity and contribution agreements contained
in this Section 6 and the covenants, agreements, warranties and representations
of the Company and the Placement Agents contained in this Agreement shall remain
operative and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of the

 

30



--------------------------------------------------------------------------------

Placement Agents, any person who controls either Placement Agent within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act or any affiliate of either Placement Agent, or by or on behalf of the
Company, its directors or officers or any person who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act, and (iii) the issuance and delivery of the Shares. The Company and
each Placement Agent agree promptly to notify each other of the commencement of
any Proceeding against it and, in the case of the Company, against any of the
Company’s officers or directors in connection with the issuance and sale of the
Shares, or in connection with the Registration Statement, the Disclosure Package
or the Prospectus.

7. Information Furnished by Placement Agent.

(a) The Company acknowledges that the statements set forth in the first
paragraph with respect to each Placement Agent’s name under the heading “Plan of
Distribution” in the Prospectus (the “Placement Agents’ Information”) constitute
the only information relating to the Placement Agents furnished in writing to
the Company by the Placement Agents as such information is referred to in
Sections 2 and 6 hereof.

(b) Each Placement Agent agrees and confirms that it has not provided any
Purchaser or its respective agents or counsel with any information about the
Company that constitutes or might constitute material, non-public information
which is not otherwise disclosed in the Disclosure Package.

8. Termination. The Placement Agents shall have the right to terminate this
Agreement by giving notice as hereinafter specified at any time at or prior to
the Closing Date, without liability on the part of the Placement Agents to the
Company, if (i) prior to delivery and payment for the Shares (A) trading in
securities generally shall have been suspended on or by the New York Stock
Exchange, the New York Stock Exchange Amex Equities, the NASDAQ Global Market or
in the over the counter market (each, a “Trading Market”), (B) trading in the
Common Shares of the Company shall have been suspended on any exchange, in the
over-the-counter market or by the Commission, (C) a general moratorium on
commercial banking activities shall have been declared by federal or New York
state authorities or a material disruption shall have occurred in commercial
banking or securities settlement or clearance services in the United States,
(D) there shall have occurred any outbreak or material escalation of hostilities
or acts of terrorism involving the United States or there shall have been a
declaration by the United States of a national emergency or war, (E) there shall
have occurred any other calamity or crisis or any material change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event specified in clause (D) or (E), in the judgment
of the Placement Agents, is material and adverse and makes it impractical or
inadvisable to proceed with the completion of the sale of and payment for the
Shares on the Closing Date on the terms and in the manner contemplated by this
Agreement, the Disclosure Package and the Prospectus, (ii) since the time of
execution of this Agreement or the earlier respective dates as of which
information is given in the Disclosure Package or incorporated by reference
therein, there has been any Material Adverse Effect, (iii) the Company shall
have failed, refused or been unable to comply with the terms of or perform any
agreement or obligation under this Agreement, other than by reason of a default
by the Placement Agents, or (iv) any condition of the Placement Agents’
obligations hereunder is not fulfilled. Any such

 

31



--------------------------------------------------------------------------------

termination shall be without liability of any party to any other party except
that the provisions of Section 4, Section 6, and Section 12 hereof shall at all
times be effective notwithstanding such termination. The Company may, at its
option, terminate this Agreement at any time prior to the Time of Sale upon
giving notice as hereinafter specified without liability on the part of the
Company to the Placement Agents if the Placement Agents fail to comply in any
material respect with any of their obligations hereunder.

9. Notices. All statements, requests, notices and agreements hereunder shall be
in writing or by facsimile, and:

(a) if to the Placement Agents, shall be delivered or sent by mail, telex or
facsimile transmission as follows:

Madison Williams and Company LLC

600 Travis, Suite 5800

Houston, Texas 77002

Attention: Sylvia Barnes

Facsimile No.: (713) 250-4294

with a copy (which shall not constitute notice) to:

Bracewell & Giuliani LLP

711 Louisiana St, Suite 2300

Houston, Texas 77002

Attention: Charles Still

Facsimile No.: (713) 437-5318

(b) if to the Company shall originate from the Placement Agent and shall be
delivered or sent by mail, telex or facsimile transmission to:

TransAtlantic Petroleum Ltd.

5910 N. Central Expressway, Suite 1755

Dallas, Texas 75206

Attention: Mathew McCann

Facsimile No.: (214) 220-4711

with a copy (which shall not constitute notice) to:

Haynes and Boone, LLP

2323 Victory Avenue, Suite 700

Dallas, Texas 75219

Attention: Garrett DeVries

Facsimile No.: (214) 200-0428

Any such statements, requests, notices or agreements shall be effective only
upon receipt. Any party to this Agreement may change such address for notices by
sending to the parties to this Agreement written notice of a new address for
such purpose.

 

32



--------------------------------------------------------------------------------

10. Persons Entitled to Benefit of Agreement; Several Obligations of Placements
Agents. No party may assign this Agreement without the prior written consent of
the others. This Agreement shall inure to the benefit of and shall be binding
upon the Placement Agents, the Company, and their respective successors and
assigns. Nothing expressed or mentioned in this Agreement is intended or shall
be construed to give any person other than the persons mentioned in the
preceding sentence any legal or equitable right, remedy or claim under or in
respect of this Agreement, or any provisions herein contained, this Agreement
and all conditions and provisions hereof being intended to be and being for the
sole and exclusive benefit of such persons and for the benefit of no other
person, except that the representations, warranties, covenants, agreements and
indemnities of the Company contained in this Agreement shall also be for the
benefit of the controlling persons, officers and directors referred to in
Section 6(a) hereof and the representations, warranties, covenants, agreements
and indemnities of the Placement Agents shall also be for the benefit of the
controlling persons, officers and directors referred to in Section 6(b) hereof.
The term “successors and assigns” as herein used shall not include any purchaser
of the Shares by reason merely of such purchase. All obligations of the
Placement Agents hereunder are several obligations of each Placement Agent not
joint obligations of the Placement Agents.

11. Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York, without
giving effect to the conflicts of laws provisions thereof. Except as set forth
below, no Proceeding may be commenced, prosecuted or continued in any court
other than the courts of State of New York located in the City and County of New
York or the United States District Court for the Southern District of New York,
which courts shall have jurisdiction over the adjudication of such matters, and
the Company hereby consents to the jurisdiction of such courts and personal
service with respect thereto. The Company and each Placement Agent hereby
consent to personal jurisdiction, service and venue in any court in which any
Proceeding arising out of or in any way relating to this Agreement is brought by
any third party against the Placement Agents. The Company and each Placement
Agent hereby waive all right to trial by jury in any Proceeding (whether based
upon contract, tort or otherwise) in any way arising out of or relating to this
Agreement. The Company and each Placement Agent agree that a final judgment in
any such Proceeding brought in any such court shall be conclusive and binding
upon the Company and the Placement Agents, respectively, and may be enforced in
any other courts in the jurisdiction of which the Company is or may be subject,
by suit upon such judgment.

12. No Fiduciary Relationship. The Company hereby acknowledges and agrees that:

(a) No Other Relationship. Each Placement Agent has been retained solely to act
as Placement Agent on a non-exclusive basis in connection with the offering of
the Company’s securities. The Company further acknowledges that each Placement
Agent is acting pursuant to a contractual relationship created solely by this
Agreement entered into on an arm’s length basis and in no event do the parties
intend that either Placement Agent act or be responsible as a fiduciary to the
Company, its management, stockholders, creditors or any other person in
connection with any activity that such Placement Agent may undertake or has
undertaken in furtherance of the offering of the Company’s securities, either
before or after the date hereof, irrespective of whether such Placement Agent
has advised or is advising the

 

33



--------------------------------------------------------------------------------

Company on other matters. Each Placement Agent hereby expressly disclaims any
fiduciary or similar obligations to the Company, either in connection with the
transactions contemplated by this Agreement or any matters leading up to such
transactions, and the Company hereby confirms its understanding and agreement to
that effect.

(b) Arm’s-Length Negotiations. The price of the Shares determined hereunder were
or will be established by the Company following discussions and arms-length
negotiations with the Purchasers and the Placement Agents, and the Company is
capable of evaluating and understanding, and understands and accepts, the terms,
risks and conditions of the transactions contemplated by this Agreement.

(c) Absence of Obligation to Disclose. The Company has been advised that each
Placement Agent and its affiliates are engaged in a broad range of transactions
which may involve interests that differ from those of the Company and that
neither Placement Agent has any obligation to disclose such interests or
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship.

(d) Waiver. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against either Placement
Agent with respect to any breach or alleged breach of any fiduciary or similar
duty to the Company in connection with the transactions contemplated by this
Agreement or any matters leading up to such transactions and agrees that neither
Placement Agent shall have any liability (whether direct or indirect) to the
Company in respect of such a fiduciary duty claim to any person asserting a
fiduciary duty claim on behalf of the Company, including stockholders, employees
or creditors of the Company.

13. Headings. The Section headings in this Agreement have been inserted as a
matter of convenience of reference and are not a part of this Agreement.

14. Amendments and Waivers. No supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party or parties to
be bound thereby. The failure of a party to exercise any right or remedy shall
not be deemed or constitute a waiver of such right or remedy in the future. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (regardless of whether
similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.

15. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original and all such counterparts shall together
constitute one and the same instrument. Delivery of an executed counterpart by
facsimile or portable document format (.pdf) or of a similar format shall be
effective as delivery of a manually executed counterpart thereof.

16. Research Analyst Independence. The Company acknowledges that the Placement
Agents’ research analysts and research departments are required to be
independent from their investment banking divisions and are subject to certain
regulations and internal policies, and that the Placement Agents’ research
analysts may hold views and make statements or investment

 

34



--------------------------------------------------------------------------------

recommendations and/or publish research reports with respect to the Company
and/or the offering that differ from the views of their investment banking
divisions. The Company hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company may have against either Placement
Agent with respect to any conflict of interest that may arise from the fact that
the views expressed by its independent research analysts and research
departments may be different from or inconsistent with the views or advice
communicated to the Company by such Placement Agent’s investment banking
division. The Company acknowledges that each Placement Agent is a full service
securities firm and as such from time to time, subject to applicable securities
laws, rules and regulations, may effect transactions for its own account or the
account of its customers and hold long or short positions in debt or equity
securities of the Company; provided, however, that nothing in this Section 16
shall relieve the Placement Agents of any responsibility or liability it may
otherwise bear in connection with activities in violation of applicable
securities laws, rules or regulations.

17. Entire Agreement. This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.

18. Partial Unenforceability. The invalidity or unenforceability of any section,
paragraph, clause or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph, clause or provision hereof.
If any section, paragraph, clause or provision of this Agreement is for any
reason determined to be invalid or unenforceable, there shall be deemed to be
made such minor changes (and only such minor changes) as are necessary to make
it valid and enforceable.

19. Effectiveness. This Agreement shall become effective upon the execution and
delivery hereof by the parties hereto.

[Signature Page Follows]

 

35



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agents, kindly indicate your acceptance in
the space provided for that purpose below.

 

Very truly yours, TRANSATLANTIC PETROLEUM LTD. By:   /s/ Matthew McCann   Name:
  Matthew McCann   Title:   Chief Executive Officer

Accepted as of the date first

above written:

 

MADISON WILLIAMS AND COMPANY LLC By:   /s/ S. K. Barnes   Name:   S.K. Barnes  
Title:   Managing Director WUNDERLICH SECURITIES, INC. By:   /s/ Christopher A.
Freeman   Name:   Christopher A. Freeman   Title:   Managing Director

 